Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application and Claims
Claims 11-12, 14 and 19-38 are pending.
Claims 11, 19 and 20 were amended or newly added in the Applicant’s filing on 12/29/2020.
This office action is being issued in response to the Applicant's filing on 12/29/2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-12, 14 and 19-38 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The claimed invention is directed to a method and/or a system configured to perform the method comprising: identifying, by at least one entity, orders within received order data that are not eligible for execution at a first exchange associated with the at least one entity based on live market data associated with a second exchange that is in communication with at least one programmed computer; determining, by the at least one entity, that one or more ineligible orders among the orders identified as not eligible for automatic execution are eligible for immediate execution at a second exchange; executing a delayed order execution procedure on the at least one entity, thereby preventing automatic routing of the one or more ineligible orders to the second exchange for immediate automatic execution at second exchange, said delayed order execution procedure comprising: activating a countdown with a predetermined elapsed time period; determining whether an automatic-execution-event has occurred during said predetermined elapsed time period, wherein: when it is determined that the automatic-execution-event has not occurred during said predetermined elapsed time period, the method further comprises: generating an expiration of the predetermined elapsed time period, and; executing, by the at least one entity, responsive to the expiration of the predetermined elapsed time period, an automatic execution procedure to automatically execute the one or more executable orders at the first electronic exchange.

This abstract idea is not integrated into a practical application because it fails to recite any computer components beyond that of generically recited computer elements, such as a programmed computer, electronic exchanges and a timer circuit. (see Claim 11).  The computer elements are recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the using a processor to perform the process amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 11-12, 14 and 19-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites a method comprising;
identifying, by the at least one programmed computer, orders within received order data that are not eligible for execution at a first electronic exchange associated with the at least one programmed computer based on live market data associated with a second electronic exchange that is in communication with the at least one programmed computer via at least one communication network; [and]

executing, by the at least one programmed computer, responsive to the control signal, an automatic execution procedure to automatically execute the one or more executable orders at the first electronic exchange.

	Previously, Examiner argued that the definition of what constitutes an order “not eligible for execution” was unclear, warranting a §112, 2nd paragraph, rejection. see Non-Final Rejection issued 10/01/2020, pp. 5-6.
	In response, the Applicant argued: 
Third, the Office states that Claim 11 is variable because Claim 11 fails to indicate what constitutes an ineligible order. The Applicants disagree. There is no requirement for the Applicants to define what constitutes an ineligible order, only that an ineligible order exists. Despite this, the Applicants’ claims indeed describe what constitutes an ineligible order and that it is based on a comparison with “live market data.” As such, Claim 11 includes sufficient information to define what is meant by an ineligible order. See Arguments, p. 15.

	The Examiner disagrees.
	The claim recites that an order is identified as “ineligible for execution at a first electronic exchange” and then proceeds to execute the otherwise ineligible order at the first electronic exchange nonetheless. One moment it is ineligible. The next moment it is executable. The differentiation between an ineligible order and an eligible order is unclear.
	The claim does not recite that conditions changed at the first electronic exchange. The claim does not recite that conditions changed at the second electronic exchange which controls the 
Examiner continues to assert that Claim 11 is rejected based upon a reference to a claim element that is variable. see Ex parte Brummer, 12 USPQ2d 1653 (BPAI 1989). Claim language fails to indicate what constitutes an order “not eligible for execution”. As said order could be any ineligible, said claim limitation fails to establish any limitations upon the “order.”
Alternatively, said claims contain terminology such as “not eligible for execution”. Recent court decisions issued by the Court of Appeals for the Federal Circuit (CAFC) noted that claims are indefinite in circumstances where a claim contains a term that is completely dependent on a person’s subjective opinion. see Datamize, LLC v. Plumtree Software, Inc., 75 USPQ2d 1801, 1807 (Fed. Cir. 2005). As such, claims containing the cited claim limitations are rejected under § 112, 2nd paragraph.
Claims 19 and 20 have similar issues.
Claim 11 recites a method comprising:
identifying, by the at least one programmed computer, orders within received order data that are not eligible for execution at a first electronic exchange associated with the at least one programmed computer based on live market data associated with a remote computer a second electronic exchange that is in communication with the at least one programmed computer via at least one communication network.

Claim 33 recites a method comprising:
receiving, by the at least one programmed computer, the order data comprising a published best offer for a security, an auction limit buy order for the security with a buy order limit price that is above the published best offer for the security, a published best bid for the security, and an auction limit sell order for the security with a sell order limit price that is below the published best bid for the security.

Claim 33 recites that all data elements utilized in determining ineligibility are components of order data. However, Claim 11 recites that ineligibility is based upon live market data. Live market data is not utilized in determining eligibility, as recited in Claim 33. 
As such Claim 33 is rejected under U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicant argues:
Seventh, the Office alleges that Claim 33 recites all data elements utilized in determining ineligibly are components of order data and that this is somehow inconsistent with how The data elements recited in Claim 33 are part of the live market data. In other words, live market data and the data elements recited in Claim 33 are not exclusive. see Arguments, p.15.

The Examiner respectfully disagrees. Neither Claim 11 nor Claim 33 establish the data elements comprising live market data. 
Claims 35 and 37 suffer from similar issues.
Applicant is requested to review all pending claims and make corrections as needed.
Because Claims 11-12, 14 and 19-38 are so indefinite, no art rejection is warranted as substantial guesswork would be involved in determining the scope and content of these claims. see In re Steele, 134 USPQ 292 (CCPA 1962); Ex parte Brummer, 12 USPQ2d, 1653, 1655 (BPAI 1989); and In re Wilson, 65 USPQ 494 (CCPA 1970).  Prior art pertinent to the disclosed invention is nevertheless cited and applicants are reminded they must consider all cited art under Rule 111(c) when amending the claims to conform with 35 U.S.C. 112.

Claim Interpretation
Claim 11 recites a method comprising:
identifying, by the at least one programmed computer, orders within received order data that are not eligible for execution at a first electronic exchange associated with the at least one programmed computer based on live market data associated with a second electronic exchange that is in communication with the at least one programmed computer via at least one communication network; 

determining, by the at least one programmed computer, that one or more ineligible orders among the orders identified as not eligible for automatic execution are eligible for immediate execution at the second electronic exchange;

executing a delayed order execution procedure on the at least one programmed computer, thereby preventing automatic routing of the one or more ineligible orders to the second electronic exchange for immediate automatic execution at the second electronic exchange said delayed order execution procedure comprising:

	Under the broadest reasonable interpretation, the order data does not contain orders that are ineligible for execution at the one programmed computer. The method would identify orders within received order data that are ineligible for execution if there were some but there are none. All orders are eligible for execution at the first electronic exchange.
	As such, there remains the possibility that the claim limitations based upon the condition (i.e. presence of orders not eligible for execution) are not exercised or triggered. Examiner notes that would In re Johnson, 77 USPQ2d 1788 (Fed Cir 2006). As the Applicant does not address what happens should the optional claim limitations fail, Examiner assumes that nothing happens (i.e. the method stops). An alternate interpretation is that merely the claim limitations based upon the condition are not triggered or performed.
Claim 11 also recites a method comprising:

determining whether an automatic-execution-event has occurred during said predetermined elapsed time period, wherein:

when it is determined that the automatic-execution-event has not occurred during said predetermined elapsed time period, the method further comprises:

generating, by the timer circuit, a control signal to signal expiration of the predetermined elapsed time period, and

executing, by the at least one programmed computer, responsive to the control signal, an automatic execution procedure to automatically execute the one or more executable orders at the first electronic exchange.

	Under the broadest reasonable interpretation, the automatic-execution-event has occurred during said predetermined elapsed time period.
	As such, there remains the possibility that the claim limitations based upon the condition (i.e. automatic-execution-event has not occurred) are not exercised or triggered. Therefore, the claim limitations based upon the condition are optional claim limitations. As a matter of linguistic precision, optional claim limitations do not narrow the scope of the invention, since they can always be omitted. see MPEP § 2103 I C; In re Johnson, 77 USPQ2d 1788 (Fed Cir 2006). As the Applicant does not address what happens should the optional claim limitations fail, Examiner assumes that nothing happens (i.e. the method stops). An alternate interpretation is that merely the claim limitations based upon the condition are not triggered or performed.
Claims 19 and 20 have similar issues.

Response to Arguments

§101 Rejection
Ex Parte Smith (Appeal 2018-000064) and as such the claimed invention overcomes the previously asserted §101 rejection. see Arguments, pp. 16-19. 
The Examiner respectfully disagrees.
First, PTAB decisions, such as Ex Parte Smith, do not represent binding precedent or official US Patent & Trademark Office policy. Moreover, PTAB decisions are fact specific to the case being decided and, therefore, lack general applicability.
Second, while the Applicant argues that the claimed invention represents a significant technological improvement, thereby satisfying Step 2A, Prong 2 of the §101, the Board disagreed in its decision issued on 6/20/2019. see PTAB decision issued on 6/20/2019, pp. 10-18. Examiner notes that the PTAB decision issued on 6/20/2019 was based upon the 2019 §101 Guidelines.
While the claimed invention has been amended since that decision, the Examiner asserts that the basis and validity of the Board’s initial decision still holds.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        May 17, 2021